UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1474



KEVIN POTTER,

                                              Plaintiff - Appellant,

          versus


NATIONWIDE  MUTUAL      AUTOMOBILE    INSURANCE
COMPANY; NATIONWIDE    MUTUAL FIRE    INSURANCE
COMPANY,

                                 Intervenors/Plaintiffs - Appellees,

          versus


MARGUERITE C. POTTER; HARRY H. POTTER,

                                            Defendants - Appellants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
63-AMD)


Submitted:   February 13, 2006              Decided:   March 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Potter, Marguerite C. Potter, and Harry H. Potter, Appellants
Pro Se. Patricia McHugh Lambert, Robert St. John Campbell, HODES,
ULMAN, PESSIN & KATZ, P.A., Towson, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Kevin Potter, Marguerite C. Potter, and Harry H. Potter

appeal the district court’s final order granting Defendants’ motion

for summary judgment and district court orders dated May 15, 2000,

Nov. 28, 2000, Mar. 29, 2001, Aug. 22, 2001, Oct. 23, 2001, and

magistrate judge’s report and recommendation dated Mar. 5, 2003,

and order dated Mar. 17, 2003.*          We have reviewed the record and

find no reversible error.         Accordingly, we affirm on the reasoning

of the district court.          See Potter v. Nationwide Mut. Auto. Ins.

Co., No. CA-00-63-AMD (D. Md. Mar. 28, 2005).               We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       *
      This court has limited its review to the issues discussed in
Appellants’ informal briefs. See 4th Cir. Rule 34(b).

                                      - 3 -